Citation Nr: 0802250	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

By rating decision dated in September 2002, the Regional 
Office (RO) denied the veteran's claim for service connection 
for lumbosacral strain.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  He 
subsequently has sought to reopen his claim for service 
connection for a low back disability.  In a rating decision 
dated in March 2005, the RO concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for lumbosacral strain, and denied service 
connection for spina bifida.  The veteran filed a timely 
appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  By rating decision dated in September 2002, the RO denied 
service connection for lumbosacral strain.  The veteran was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

2.  The evidence added to the record since the September 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for lumbosacral strain.

3.  Spina bifida was noted on the entrance examination in 
June 1968.

4.  Clear and unmistakable evidence shows that the veteran's 
spina bifida was not aggravated by service beyond normal 
progression.


CONCLUSIONS OF LAW

1.  The RO's decision of September 2002, which denied service 
connection for lumbosacral strain, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).

2.  The evidence received since the September 2002 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for lumbosacral strain.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Spina bifida was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VCAA notice concerning the evidence necessary to establish 
service connection, to include on the basis of new and 
material evidence, was provided in a November 2004 letter.  
In this letter, the RO provided notice to the veteran 
regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of or submit any 
evidence that pertains to the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes service treatment records, and post service private 
and VA medical records and a VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
treatment records, post service private and VA medical 
records and the report of a VA examination.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claim for 
service connection for lumbosacral strain is the RO's 
September 2002 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that decision.  In order to do so, the Board 
will summarize the evidence that was of record pertaining to 
the claim at the time of the September 2002 decision of the 
RO, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO denied the veteran's claim for service connection for 
lumbosacral strain on the basis that a low back disability 
was not demonstrated during service, and that it was first 
documented more than two years following his discharge from 
service.  

The evidence of record at the time of the September 2002 
determination included the service treatment records and a VA 
hospital report.  Other than a notation on the June 1968 
entrance examination of spina bifida, the service treatment 
records are negative for complaints or findings concerning 
any low back disability.  In this regard, the Board points 
out that a clinical evaluation of the spine was normal on the 
separation examination in December 1970.  

The record also included a February 1973 VA hospital report 
which discloses that the veteran complained of intermittent 
low back pain that had been present for about one year, and 
became worse earlier in the month of admission.  The veteran 
reported radiating pain through the left lower extremity.  It 
was noted that there were no neurological signs to the lower 
extremities.  An X-ray study of the lumbosacral spine 
revealed well-maintained joint spaces and no congenital 
anomaly.  The diagnosis on discharge was acute lumbosacral 
strain.  

The additional evidence includes private and VA medical 
records, statements from the veteran and his testimony at a 
hearing before the undersigned.  The veteran testified that 
he injured his back during service when he was climbing a 
water tower.  He asserted that when sniper fire was received, 
he started to go down the steps and, as he fell, his tailbone 
hit each step on the way down.  He also claims that he had to 
crawl to the medic, and that he was treated for several weeks 
with pain medication.  

Private medical records show that the veteran was given an X-
ray study of the lumbar spine in June 1999 which showed 
minimal signs of disc space narrowing.  He reported the 
following month that he had pulled his back at work three 
days earlier.  

An X-ray study of the lumbosacral spine in March 2003 
revealed degenerative joint disease.  The veteran was seen in 
a VA outpatient treatment clinic in February 2004 and related 
that he had had chronic low back pain since an injury in 
service.  Following a VA examination of the spine in April 
2007, the diagnosis was degenerative disc disease of the 
lumbosacral spine, with no objective evidence of 
radiculopathy.  

The Board does not dispute the fact that the veteran 
currently has a low back disability.  Despite his 
allegations, however, there is no clinical evidence that 
shows that he sustained any low back injury during service.  
In this regard, it is significant to point out that no 
abnormalities of the spine were demonstrated on the 
separation examination in December 1970.  In addition, there 
is no competent medical evidence linking the veteran's low 
back disability, which was first shown several years after 
service, to his period of active duty.

The additional evidence does not raise a reasonable 
possibility that a low back disability was incurred in 
service, or that arthritis was present within one year of 
service discharge, when considered in conjunction with the 
record as a whole.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for lumbosacral strain is not reopened.

	II.  Spina bifida

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

Very slight spina bifida was noted on the entrance 
examination in June 1968.  Thus, it must now be determined 
whether the preexisting spina bifida was aggravated by 
service.  As discussed above, the law and regulation have 
been clarified, and VA must now show by clear and 
unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.

Although the veteran has argued that he injured his back in 
service when he fell from a water tower, as noted above, the 
service treatment records are negative for complaints or 
findings pertaining to the low back.  It is difficult to 
conclude that the preexisting spina bifida increased in 
severity in service when there is no objective evidence of 
treatment for the low back during service.  This conclusion 
is supported by the fact that the spine was normal on the 
separation examination in December 1970.  It is also 
significant to point out that, while other back disabilities 
have been diagnosed, there is no clinical evidence of spina 
bifida following the veteran's discharge from service.  

Upon review of the evidence, the Board concludes that the 
record establishes by clear and unmistakable evidence that 
the veteran's preexisting spina bifida was not aggravated in 
service.  The evidence supporting the veteran's claim 
consists of his statements.  In contrast, the medical 
findings fail to show any treatment during service for this 
condition or thereafter.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for spina bifida.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for lumbosacral strain, 
the appeal is denied.

Service connection for spina bifida is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


